Case: 1:20-cv-06006 Document #: 1-5 Filed: 10/08/20 Page 1 of 1 PageID #:82
IN THE CIRCU1: COURT OF THE NINETEENTH JUDICIAL CIRCUIT

LAKE COUNTY, ILLINOIS
SARINA ERVIN, ) iL. ip)
) \
Plaintiff, )
) JUL 22 2020
vs. ) Case No. 04 D 1943
) “ tonne”
RAYMOND ERVIN, ) Ome Corbrig ome
)
Defendant. )
ORDER

 

This matter coming on to be heard for upon the Third-Party Motion to Quash Citation and
Motion to Continue Hearing on Respondent’s Motion to Quash, filed by citation respondent,
Gwendolyn Barlow as well as, counsel for Sarina Ervin appearing on her behalf, Gwendolyn Barlow
appearing telephonically by Zoom, the Court having reviewed motions filed by Ms. Barlow, the
response to her Third-Party Motion to Quash filed by Sarina Ervin as well as having reviewed the
record in this matter, having considered the arguments of counsel, and being fully advised;

IT IS HEREBY ORDERED:

Lh For the reasons stated on the record, Ms. Barlow’s Motion to Continue Hearing on
Respondent’s Motion to Quash is denied, with the exception that Sarina’s
affirmative request for Rule 137 sanctions against Ms. Barlow is continued to July
29, 2020 at 9:00 a.m. for the court to review Sarina’s counsel’s affidavit of fees
incurred in defense of Ms. Barlow’s Motion to Quash.

2. For the reasons stated on the record, Ms. Barlow’s Third-Party Motion to Quash
Citation is denied.

3. The Court hereby grants Sarina’s request for the issuance of Rule 137 Sanctions
against Ms. Barlow. Sarina’s counsel shall file an affidavit attesting to the fees
incurred in defense of Ms. Barlow’s Motion to Quash prior to the next court date of
July 29, tN at which time the € Court will determine the amount of Ms. Barlow’s
sanction. rare

4. The body attachment orders sedines against Raymond Ervin and Gwendolyn Barlow
are extended until July 29, 2020.

Ge ae

Judge ESE, on

BEERMANN LLP

Attorneys for Petitioner Sarina Ervin
161 North Clark St., Ste. 3000
Chicago, Illinois 60601

(312) 621-9700

jsteele@beermannlaw.com
Atty. No 6308171
